 



Exhibit 10.23
(DEACONS LOGO) [a33402a3340205.gif]
Execution Version
Royal Wolf Intercreditor Deed
Parties
Australia and New Zealand Banking Group Limited
ACN 005 357 522
General Finance Corporation
GFN U.S. Australasia Holdings, Inc.
Bison Capital Australia, L.P.
Royal Wolf Trading Australia Pty Ltd
ACN 069 244 417
GFN Australasia Finance Pty Ltd
ACN 121 227 790
RWA Holdings Pty Ltd
ACN 106 913 964
GFN Australasia Holdings Pty Ltd
ACN 121 226 793
Royal Wolf Hi-Tech Pty Ltd
ACN 079 735 050
Contact
Geoff Sutherland
Special Counsel
1 Alfred Street, Circular Quay, Sydney NSW 2000
Telephone:       +61 (0)2 9330 8320
Email:               geoff.sutherland@deacons.com.au
Website:           www.deacons.com.au
Our ref:             2591385

 



--------------------------------------------------------------------------------



 



     
Deed dated
  September 13, 2007
 
   
Parties
  Australia and New Zealand Banking Group Limited ACN 005 537 522
 
  of Level 12, 20 Martin Place, Sydney NSW 2000, Australia

 
  (Financier)
 
   
 
  General Finance Corporation
 
  of 260 S. Los Robles, Suite 217, Pasadena CA 91101, United States of America
 
  (GFN)
 
   
 
  GFN U.S. Australasia Holdings, Inc.
 
  of 260 S. Los Robles, Suite 217, Pasadena CA 91101, United States of America

 
  (GFN U.S.)
 
   
 
  Bison Capital Australia, L.P.
 
  of 10877 Wilshire Boulevard, Suite 1520, Los Angeles, CA 90024, United States
of America
 
  (Bison)
 
   
 
  Royal Wolf Trading Australia Pty Ltd ACN 069 244 417
 
  of 57 Grosvenor Street, Neutral Bay NSW 2089, Australia
 
  (RWTA)
 
   
 
  GFN Australasia Finance Pty Ltd ACN 121 227 790
 
  of C/- Robert Barnes Solicitors, Level 2, 222 Clarence Street, Sydney NSW
2000,
 
  Australia
 
  (GFNAF)
 
   
 
  RWA Holdings Pty Ltd ACN 106 913 964
 
  of Suite 201, Level 2, 22-28 Edgeworth David Avenue, Hornsby NSW 2077,
Australia
 
  (RWAH)
 
   
 
  GFN Australasia Holdings Pty Ltd ACN 121 226 793
 
  of Level 2, 222 Clarence Street, Sydney NSW 2000, Australia
 
  (GFNAH)
 
   
 
  Royal Wolf Hi-Tech Pty Ltd ACN 079 735 050
 
  of Level 2, 22-28 Edgeworth David Avenue, Hornsby NSW 2077, Australia
 
  (RWHT)

Deed of Subordination       1

 



--------------------------------------------------------------------------------



 



Introduction

A.   Under the Facilities the Financier may provide accommodation to RWTA.   B.
  The obligations of RWTA to the Financier under the Facilities are, or have
agreed to be guaranteed by GFNAF, RWAH, GFNAH and RWHT pursuant to the Guarantee
and are secured by the Senior Securities.   C.   The Financier has agreed to
provide accommodation under the Facilities to RWTA on the condition that Bison
and the other parties enter into this deed.

It is agreed

1.   Definitions and interpretation   1.1   Definitions       In this Agreement:

  (1)   Bison Debt means all money which GFNAF is or at any time becomes
actually or contingently liable to pay to or for the account of Bison including
under the Bison Note (and includes, without limitation, money payable in respect
of interest, default interest, fees, penalties, costs, charges, expenses,
damages (liquidated and unliquidated) or under any indemnity).     (2)   Bison
Guarantee means the guarantee and indemnity granted in favour of Bison by RWAH,
RWTA, GFNAH and RWHT.     (3)   Bison Note means the A$20million Secured Senior
Subordinated Promissory Note issued or to be issued by GFNAF to Bison issued on
or about the date of this deed in accordance with the Securities Purchase
Agreement.     (4)   Bison’s Securities means:

  (a)   Fixed and floating charge granted by GFNAH in favour of Bison over all
its assets and undertaking;     (b)   Fixed and floating charge granted by GFNAF
in favour of Bison over all its assets and undertaking;     (c)   Fixed and
floating charge granted by RWAH in favour of Bison over all its assets and
undertaking;

Deed of Subordination       2

 



--------------------------------------------------------------------------------



 



  (d)   Fixed and floating charge granted by RWTA in favour of Bison over all
its assets and undertaking;     (e)   Fixed and floating charge granted by RWHT
in favour of Bison over all its assets and undertaking;     (f)   Bison
Guarantee;

  (5)   Bison Subordination Period means the period from the date of this deed
until the date that Bison is satisfied that:

  (a)   the Bison Debt has been irrevocably paid in full; and     (b)   no
amounts remain contingently payable or may become payable under the Bison Note,
the Bison Guarantee or the Bison Securities (including under an indemnity); and
    (c)   Bison has cancelled every commitment to provide financial
accommodation to the RW Group.

  (6)   Bison’s Transaction Documents means:

  (a)   the Bison Note; and     (b)   the Bison’s Securities;

  (7)   Encumbrance means any:

  (a)   security for the payment of money or performance of obligations,
including a mortgage, charge, lien, pledge, trust, power or title retention or
flawed deposit arrangement; or     (b)   right, interest or arrangement which
has the effect of giving another person a preference, priority or advantage over
creditors including any right of set-off; or     (c)   right that a person
(other than the owner) has to remove something from land (known as a profit à
prendre), easement, public right of way, restrictive or positive covenant,
lease, or licence to use or occupy; or     (d)   third party right or interest
or any right arising as a consequence of the enforcement of a judgment,

    or any agreement to create any of them or allow them to exist.     (8)  
Event of Default has the same defined meaning as in the document entitled “ANZ
General Conditions — Fourth Edition 2003” as amended by the Letter of Offer.

Deed of Subordination       3

 



--------------------------------------------------------------------------------



 



  (9)   Facilities means the facilities provided or to be provided by the
Financier to RWTA pursuant to the Letter of Offer.     (10)   Financial
Indebtedness means an obligation (whether present, future, actual or contingent)
to pay or deliver any money or commodity under or in respect of any financial
accommodation including under, in respect of or in connection with:

  (a)   any money borrowed or raised;     (b)   redeemable or repurchaseable
share or stock provided, however, that any default or delay payments made by GFN
to Bison or its affiliates in respect of the failure by GFN to register shares
of GFN’s capital stock held by Bison or its affiliates pursuant to the
Registration Rights Agreement dated as of even date herewith, by and between
Bison and GFN shall not constitute “Financial Indebtedness”;     (c)   bill of
exchange, promissory note or other financial instrument (whether transferable or
not);     (d)   buy back or discounting arrangement in respect of any property;
    (e)   lease, license or other arrangement in respect of property entered
into predominantly for the raising of finance or to finance the purchase of that
property;     (f)   interest or currency swap or hedge arrangement, financial
option, futures contract or other analogous transaction; or     (g)   any
arrangement or transaction which is analogous to or has the same commercial
outcome as any of the above.

  (11)   Financier’s Transaction Documents means:

  (a)   the Letter of Offer; and     (b)   the Senior Securities

  (12)   Guarantee means document entitled ‘Corporate Guarantee and Indemnity’
in favour of the Financier granted or to be granted by RWAH, GFNAF, GFNAH and
RWHT as sureties on account of RWTA dated on or about the date of this deed.    
(13)   GFN Debt means all obligations for which GFNAH or any of its direct or
indirect subsidiaries is or at any time becomes actually or contingently liable
to GFN or any of its direct or indirect subsidiaries (and includes, without
limitation, money payable in

Deed of Subordination       4

 



--------------------------------------------------------------------------------



 



      respect of interest, fees, costs, charges, expenses, damages (liquidated
and unliquidated) or under any indemnity).

  (14)   GFN Group means GFN and GFN U.S.     (15)   Letter of Offer means the
letter of offer from the Financier to RW Group dated on or about 15
September 2007.     (16)   Permitted Management Fees means fees for the
provision of management services provided by the GFN Group to RW Group for which
the Financier has granted prior consent in writing;     (17)   RW Group means
RWTA, RWAH, RWHT, GFNAF and GFNAH     (18)   Secured Party or Secured Parties
means the Financier and Bison.     (19)   Secured Party’s Debt means the Senior
Debt and the Bison Debt.     (20)   Secured Property means any mortgaged
property under the Security;     (21)   Securities Purchase Agreement means the
Securities Purchase Agreement by and among some of the parties hereto and GFN
U.S. Australasia Holdings, L.P.     (22)   Security means any of the Senior
Securities, the Bison Securities and any security provided by a Security
Provider to a Secured Party after the date of this deed.     (23)   Security
Interest includes any mortgage, pledge, hypothecation, lien or charge or
anything analogous to any of the foregoing or any security interest or
arrangement of any kind (including without limitation, retention of title) of a
creditor to have its claims satisfied prior to other creditors or from the
proceeds of any asset.     (24)   Security Provider means GFNAH, GFNAF, RWAH,
RWTA and RWHT     (25)   Senior Debt means all money which the RW Group is or at
any time become actually or contingently liable to pay to or for the account of
the Financier on any account whatsoever including, without limitation, under the
Facilities, the Guarantee or the Securities.     (26)   Senior Secured Party
means:

  (a)   until the end of the Senior Subordination Period, the Financier; and

Deed of Subordination       5

 



--------------------------------------------------------------------------------



 



  (b)   thereafter Bison.

  (27)   Senior Securities means the:

  (a)   Fixed and floating charge dated 20 May 2005 granted by RWTA in favour of
the Financier over all its assets and undertaking;     (b)   Fixed and floating
charge dated 20 May 2005 granted by RWAH in favour of the Financier over all its
assets and undertaking;     (c)   Fixed and floating charge dated on or about
the date of this deed granted by GFNAH in favour of the Financier over all its
assets and undertaking;     (d)   Fixed and floating charge dated on or about
the date of this deed granted by GFNAF in favour of the Financier over all its
assets and undertaking;     (e)   Fixed and floating charge dated 29
March 2007granted by RWHT in favour of the Financier over all its assets and
undertaking;

  (28)   Senior Subordination Period means the period from the date of this deed
until the date that the Financier is satisfied that:

  (a)   the Senior Debt has been irrevocably paid in full; and     (b)   no
amounts remain contingently payable or may become payable under the Facilities,
the Guarantee or the Securities ( including under an indemnity); and     (c)  
the financier has cancelled every commitment to provide financial accommodation
to the RW Group.

  (29)   Subordination Period means:

  (a)   the Senior Subordination Period; and     (b)   thereafter, the Bison
Subordination Period.

1.2   Interpretation

  (1)   Reference to:

  (a)   one gender includes the others;     (b)   the singular includes the
plural and the plural includes the singular;

Deed of Subordination       6

 



--------------------------------------------------------------------------------



 



  (c)   a person includes a body corporate;     (d)   a party includes the
party’s executors, administrators, successors and permitted assigns;     (e)   a
statute, regulation, code or other law or a provision of any of them includes:

  (i)   any amendment or replacement of it; and     (ii)   another regulation or
other statutory instrument made under it, or made under it as amended or
replaced; and

  (f)   dollars means Australian dollars unless otherwise stated.

  (2)   “Including” and similar expressions are not words of limitation.     (3)
  Where a word or expression is given a particular meaning, other parts of
speech and grammatical forms of that word or expression have a corresponding
meaning.     (4)   Headings and any table of contents or index are for
convenience only and do not form part of this Agreement or affect its
interpretation.     (5)   A provision of this Agreement must not be construed to
the disadvantage of a party merely because that party was responsible for the
preparation of the Agreement or the inclusion of the provision in the Agreement.
    (6)   If an act must be done on a specified day which is not a Business Day,
it must be done instead on the next Business Day.

1.3   Parties

  (1)   If a party consists of more than 1 person, this Agreement binds each of
them separately and any 2 or more of them jointly.     (2)   An obligation,
representation or warranty in favour of more than 1 person is for the benefit of
them separately and jointly.     (3)   A party which is a trustee is bound both
personally and in its capacity as a trustee.

2.   Subordination   2.1   Subordination

Deed of Subordination       7

 



--------------------------------------------------------------------------------



 



  (1)   The Bison Debt is subordinated to the Senior Debt with the effect that
the Bison Debt is not payable and is not to be repaid during the Senior
Subordination Period.     (2)   The GFN Debt is subordinated to the Senior Debt
and the Bison Debt with the effect that GFN Debt is not repayable and is not to
be repaid during the Subordination Period.

2.2   Matters not affecting subordination       The subordination effected by
this deed applies in accordance with the terms of this deed despite:

  (1)   any Security Interest which the Financier may at any time hold as
security for payment of any Senior Debt or any Security Interest which Bison may
at any time hold as security for payment of any Bison Debt;     (2)   any action
or inaction on the part of the Financier with respect to the Senior Debt or any
action or inaction on the part of Bison with respect to the Bison Debt
including, without limitation, any variation of the terms of the Senior Debt or
the Bison Debt (as case may be), any extension of the time for payment of it or
any comprise, waiver, election, discharge or release in respect of it; and    
(3)   the occurrence of any event, or any other thing, which might otherwise
limit or affect the subordination.

3.   Satisfaction of Subordinated Indebtedness   3.1   Terms of subordination of
the Bison Debt       Bison, GFN and the RW Group agree with the Financier that,
subject to the terms of this deed but despite any other agreement between Bison
and RWTA, unless and until:

  (1)   the expiry of the Senior Subordination Period; or     (2)   an order or
resolution for the liquidation, receivership, reorganisation, composition or
administration of RWTA is made or occurs

    the following shall apply:

  (a)   no part of the Bison Debt shall be due or owing or capable of being
declared due or owing;     (b)   the RW Group will not pay the whole or any part
of the Bison Debt (other than as permitted under clause 3.5) or

Deed of Subordination       8

 



--------------------------------------------------------------------------------



 



    otherwise permit Bison to recover it, and Bison will not demand or commence
proceedings for the repayment or recovery of any part of the Bison Debt;

  (c)   Bison will not exercise any right of set-off against the RW Group or
merge or combine any accounts of the RW Groups as to recover any of the Bison
Debt t; and     (d)   Bison will not accelerate the repayment of the Bison Debt,

    but upon the occurrence of an event referred to in Clause 3.1(2) the Bison
Debt shall become immediately due and owing.

3.2   Terms of Subordination of the GFN Debt

    The GFN Group and the RW Group agree with the Financier and Bison that,
subject to the terms of this deed but despite any other agreement between the
Financier or Bison, on the one hand, or the GFN Group or any of its direct and
indirect subsidiaries (including the RW Group), on the other hand, unless and
until:

  (1)   the expiry of the Subordination Period; or     (2)   an order or
resolution for the liquidation, receivership, reorganisation, composition or
administration of RWTA is made or occurs

    the following shall apply:

  (a)   no part of the GFN Debt shall be due or owing or capable of being
declared due or owing;     (b)   the RW Group will not pay the whole or any part
of the GFN Debt (other than as permitted under Clause 3.5) or otherwise permit
the GFN Group to recover it, and the GFN Group will not demand or commence
proceedings for the repayment or recovery of any part of the GFN Debt;     (c)  
the GFN Group will not exercise any right of set-off against the RW Group or
merge or combine any accounts of the RW Group as to recover any of the GFN Debt;
and     (d)   the GFN Group will not accelerate the repayment of the GFN Debt,

Deed of Subordination       9

 



--------------------------------------------------------------------------------



 



    but upon the occurrence of an event referred to in Clause 3.1(2) the GFN
Debt shall become immediately due and owing.   3.3   Undertaking and consent by
Bison and GFN

  (1)   Bison and the GFN Group undertake to the Financier that, following the
occurrence of an event referred to in Clause 3.1(2):

  (a)   upon request by the Financier, Bison and the GFN Group will immediately
prove their claims in relation to the RW Group to the full amount of the Bison
Debt and GFN Debt and will promptly send a copy of any notice of proof to the
Financier; and     (b)   Bison and the GFN Group will not prove any claim in
relation to the RW Group except at the request of the Financier.

  (2)   The RW Group acknowledges and consent to the matters referred to in
paragraph (1).

3.4   Undertaking and consent by GFN

  (1)   The GFN Group undertakes to the Financier and Bison that, following the
occurrence of an event referred to in Clause 3.1(2):

  (a)   upon request by a Secured Party, the GFN Group will immediately prove
its claims in relation to the RW Group to the full amount of the GFN Debt and
will promptly send a copy of any notice of proof to the Secured Parties; and    
(b)   the GFN Group will not prove any claim in relation to the RW Group except
at the request of a Secured Party.

  (2)   The RW Group acknowledges and consent to the matters referred to in
paragraph (1).

3.5   Permitted payment

  (1)   GFNAF may pay and Bison may receive interest that becomes due and
payable to Bison in respect of Bison Debt (including interest that may have been
postponed due to the subordination provisions hereof) and Permitted Management
Fees provided that at the time of making such payment:

  (a)   no Event of Default has occurred which remains unremedied or unwaived;
and     (b)   no Event of Default would occur as a result of making that
payment.

Deed of Subordination       10

 



--------------------------------------------------------------------------------



 



  (2)   GFNAF may pay and the GFN Group may receive Permitted Management Fees
that become due and payable to the GFN Group if:

  (a)   no Event of Default has occurred which has become remedied or waived;
and     (b)   no further Event of Default would occur as a result of making that
payment.

  (3)   The RW Group may not pay any interest or make any principal repayments
in relation to the GFN Debt to the GFN Group.     (4)   Nothing in this deed
will prevent RWAH paying dividends to GFNAF, to enable GFNAF to make interest
payments to Bison, that are permitted to be made under this deed.

4.   Priority of Securities   4.1   Priority of Senior Securities, Bison’s
Securities and the GFN Securities

  (1)   The Secured Parties agree that the Senior Securities have priority over
the Bison’s Securities and the GFN Securities for the payment of the Senior Debt
secured at any time under the Senior Securities.     (2)   Bison and the GFN
Group agree that the Bison’s Securities have priority over the GFN Securities.

4.2   Further Securities       This deed, including in particular the order of
priorities set out in Clause 4.1 shall apply to any other Security Interest in
any Security now or in the future held by a Secured Party to the extent that
such Security Interest affects any property which is subject to a Security held
by the other Secured Party.   4.3   Cross-default       Notwithstanding anything
contained in the Senior Securities or Bison’s Securities:

(1)   if the moneys secured by a Security become immediately due and payable,
the moneys secured by each other Security shall, at the option of the Secured
Party holding such other Security, become immediately due and payable; and

Deed of Subordination       11

 



--------------------------------------------------------------------------------



 



  (2)   if a Security, having operated as a floating charge in respect any
asset, crystallises and operates as a fixed charge in respect of that asset, the
other Securities, if they operate as a floating charge over that asset, shall
automatically and immediately crystallise and operate as a fixed charge in
respect of that asset.

5.   Consents and limitation of liability   5.1   Consent of each party      
Each party consents to, and acknowledges, the order of priorities set out in
this deed.   5.2   No action against a Security Provider

  (1)   While any amounts are outstanding under the Senior Securities, if Bison
has money owing to it in connection with Bison’s Securities, or if the GFN Group
has money owing to it in connection with the GFN Securities, neither Bison nor
the GFN Group may seek to recover that money by appointing a receiver, applying
to have a receiver or an administrator appointed by any court or taking any
proceedings for the appointment of a receiver by a court to any of the assets of
the Security Providers or taking any proceedings for the appointment of an
administrator to the Security Providers.     (2)   While any amounts are
outstanding under the Bison’s Securities, if the GFN Group has money owing to it
in connection with GFN Securities, the GFN Group may not seek to recover that
money by appointing a receiver, applying to have a receiver or an administrator
appointed by any court or taking any proceedings for the appointment of a
receiver by a court to any of the assets of the Security Providers or taking any
proceedings for the appointment of an administrator to the Security Providers.

5.3   Preservation of other rights       Nothing in this deed:

  (3)   releases any Security Provider from its obligations under the
Securities; or     (4)   affects a Security Provider’s liability or the Secured
Parties’ rights (including the right to sue for any money a Security Provider
owes under the Securities) or the Secured Party’s remedies, including without
limitation, any rights or remedies arising:

Deed of Subordination     12





--------------------------------------------------------------------------------



 



  (a)   if a representation or warranty made by or on behalf of a Security
Provider in connection with the Securities is found to be incorrect or
misleading in relation to:

  (i)   the existence, enforceability or priority of a Security or an
Encumbrance which a Security purports to create; or     (ii)   the title to any
asset which is subject to a Security (including the ownership of the relevant
asset or the existence or non-existence of Encumbrances affecting the asset or
its use); or     (iii)   the state of repair, or any matter or thing affecting
the use or enjoyment of any asset which is the subject of a Security; or

  (b)   under an undertaking in connection with the Securities is breached; or

  (5)   prevents the Secured Parties from obtaining equitable relief in
connection with the Securities other than an order requiring payment of money
owed by a Security Provider in a manner other than as contemplated by this
clause.

6.   Benefit of Priorities       The priorities set out in this deed are not
affected by any act or omission by a Secured Party or any other person. For
example, these priorities are not affected by:

  (1)   any act or omission:

  (a)   by which a Secured Party’s Debt is not yet payable; or     (b)   varying
or releasing an Encumbrance (including a Security) or monetary obligation; or  
  (c)   involving a payment which may be received, or a credit which may be
allowed, by a Secured Party from a Security Provider or any other person in
respect of a Secured Party’s Debt; or     (d)   involving a fluctuation in the
amount secured by a Security from time to time; or     (e)   involving a notice
received by a Secured Party under a Security; or

Deed of Subordination     13

 



--------------------------------------------------------------------------------



 



  (f)   involving a notice received by a Secured Party of an Encumbrance; or    
(g)   involving the order of execution or registration of a Security or anything
in a Security; or     (h)   involving the order in which financial accommodation
is provided or liabilities (whether actual or contingent) are incurred; or    
(i)   involving any failure to enforce an Encumbrance (including a Security),
chose in action or judgment.

7.   Continuation of Rights and Remedies       Except to the extent this deed
expressly states otherwise, this deed does not affect:

  (1)   the rights and remedies of a Secured Party in connection with the assets
and undertaking of the Secured Provider; or     (2)   the Security Provider’s
obligations in connection with a Secured Party’s Debt or any Security.

8.   Assignment and Transfer of Security       None of the Secured Parties may
assign or otherwise deal with a Security unless:

  (1)   the assignment or dealing occurs in connection with the enforcement of a
Security; or     (2)   the person obtaining an interest in that Security has
entered into a deed with the Security Provider and the Financier or Bison (as
the case may be) in which it agrees to be bound by those provisions of this deed
which relate to the Financier or Bison (as the case may be) who is dealing with
that Security, and has delivered the deed to the Financier or Bison (as the case
may be); and

  (i)   in the case of the Financier only, the assignment is required for the
purposes of, or otherwise permitted under, the Financier’s Transaction
Documents; or     (ii)   In the case of Bison only, where the assignment is
required for the purposes pf, or otherwise permitted under, the Securities
Purchase Agreement.

Deed of Subordination     14

 



--------------------------------------------------------------------------------



 



9.   Rights and obligations of the Secured Parties   9.1   Notice of default and
enforcement       A Secured Party will notify the other Secured Party before it
takes any action to enforce a Security (including appointment of a Receiver).
(However, if a Secured Party reasonably considers that any delay in taking the
action would adversely affect the value of either of the Senior Securities or
Bison Securities (as the case may be) that Secured Party agrees to notify the
other of the action taken as soon as reasonably practicable after taking the
action). Failure to comply with this Clause will not affect the validity of any
action to enforce a Security.   9.3   Distributions       The Secured Parties
agree to co-operate with each other in the distribution of the proceeds of:

  (1)   enforcement of each Security; or     (2)   the sale of, or dealing with
the assets of the Security Providers,

    to ensure the distribution is in accordance with the priorities set out in
this deed.   9.4   Marshalling       The Secured Parties need not resort to any
Encumbrance held for the payment of amounts secured under a Security before it
resorts to any other Encumbrance it holds for the payment of the same amounts.  
9.5   Excess receipts — contingencies       If a Secured Party receives an
amount as part of its entitlement under this deed on account of an amount which
may become due for payment by that Secured Party to a third party and the rights
of the third party to claim on the Secured Party ends without a claim for the
full amount received having been made, then:

  (1)   if the other Secured Party has priority for payment under this deed, the
Secured Party agrees to pay to the other an amount equal to that amount (or such
lesser amount as is required if the Secured Party’s priority is for an amount
less than the amount which the Secured Party would otherwise be obliged to pay
to the other); or     (2)   if the Secured Party has priority for payment under
this deed, it agrees to apply in or towards payment of the amount for which it
has priority under this deed, an amount equal to that amount (or such lesser
amount as is required if the Secured Party’s priority is

Deed of Subordination     15

 



--------------------------------------------------------------------------------



 



for an amount less than the amount which the Secured Party would otherwise be
obliged to apply).

9.6   Release of Securities       If on the disposal of, or other dealing with,
the Secured Property by the Financier or a controller appointed over that
Secured Property, whether or not on enforcement of a Security, the proceeds are
insufficient to pay to Bison the amounts secured by the Bison Securities then
Bison agrees to give to the Financier:

  (1)   a discharge of the Bison Securities; and     (2)   any other document
required by the Financier to enable the Financier to provide clear title to the
Secured Property to a purchaser.

    Bison need not release any personal obligation of a Security Provider or any
other person.   10.   Security Provider’s agreement and co-operation       Each
Security Provider agrees:

  (1)   to co-operate in the implementation of this deed; and     (2)   that if
a Secured Party makes a payment to the other in accordance with this deed on the
disposal of, or other dealing with, the Secured Property (whether or not on
enforcement of a Security), then the Secured Party will be taken to have
received the payment from the relevant Security Provider.

11.   Recovered moneys to be held on trust   11.1   Bison Recovery       If
Bison receives or recovers any amount in respect of Bison’s Securities in
contravention of the priorities set forth in Clause 4 of this deed (whether in
the liquidation, provisional liquidation, reorganisation, composition or
administration of the RW Group or otherwise) whilst any part of the Senior Debt
remains unsatisfied, then Bison must:

  (1)   immediately pay the whole of that amount to the Financier; and     (2)  
(without limiting paragraph (a)) hold that amount on trust for the Financier
pending payment to the Financier.

Nothing in this Clause shall limit Bison’s rights or remedies (including the
right to sue for any money a Security Provider owes under the Securities)
Deed of Subordination     16

 



--------------------------------------------------------------------------------



 



    under the Bison Note, the Bison Guarantee or Bison’s Securities or to
receive and apply any payments of principal, interest, penalties or fees in
respect of the Bison Debt.   11.2   GFN Recovery       If the GFN Group receives
or recovers any amount in violation of this deed (whether in the liquidation,
provisional liquidation, reorganisation, composition or administration of the RW
Group or otherwise) whilst any part of the Senior Debt or the Bison Debt remains
unsatisfied, then the GFN Group must:

  (1)   immediately pay the whole of that amount to the Senior Secured Party;
and     (2)   (without limiting paragraph (1)) hold that amount on trust for the
Senior Secured Party pending payment to the Senior Secured Party.

12.   Warranties and representations   12.1   Bison Warranties and
representations       Bison each represents and warrants as to itself only in
favour of the Financier that:

  (1)   Bison does not hold any guarantee or Security Interest in respect of any
Bison Debt other than the Bison Securities;     (2)   Bison is the sole legal
and beneficial holder of the Bison Debt and it holds the Bison Debt free of
Security Interests;     (3)   The Bison Debt is not itself subordinated to any
other debt of the RW Group and no other debt of the RW Group is subordinated to
the Bison Debt; and

12.2   GFN Warranties and representations       The GFN Group and the RW Group
each represent and warrant in favour of the Financier and Bison that:

  (1)   the GFN Group does not hold any guarantee or Security Interest in
respect of any GFN Debt;     (2)   the GFN Group is the sole legal and
beneficial holder of the GFN Debt and it holds the GFN Debt free of Security
Interests;

Deed of Subordination     17

 



--------------------------------------------------------------------------------



 



  (3)   The GFN Debt is not itself subordinated to any other debt of the RW
Group and no other debt of the RW Group is subordinated to the GFN Debt.

12.3   General       Bison, the GFN Group, GFNAH and GFNAF acknowledge and agree
that the Financier will provide accommodation to RWTA under the Facilities in
reliance on, amongst other things, the representations and warranties in Clause
12.1 and 12.2 and the GFN Group, GFNAH and GFNAF acknowledge that Bison will
provide financial accommodation to GFNAH under the Bison Note in reliance on,
amongst other things, the representations and warranties in Clause 12.2. Each
representation and warranty is taken to be repeated on each day of the
Subordination Period.   13.   UNDERTAKING   13.1   By Bison       Bison must,
unless the Financier consents (which consent will not be unreasonably withheld
or delayed):

  (1)   not make any further advance to the RW Group;     (2)   not take or hold
any Security Interest over any asset of the RW Group whether as security for the
payment of any part of the Bison Debt or otherwise other than the Bison
Securities and any future Securities to be provided by the RW Group pursuant to
the Securities Purchase Agreement ;     (3)   not take the benefit of any
guarantee in respect of the Bison Debt other than the Bison Guarantee and any
future guarantee to be provided by GFN or its direct or indirect subsidiaries
pursuant to the Securities Purchase Agreement;     (4)   not assign, transfer or
dispose of its interest in the Bison Debt other than in accordance with clause 8
of this deed;     (5)   not exercise any voting power that it has as a
shareholder in the RW Group to ensure the RW Group with the intent of defeating
the obligations of Bison and the RW Group under this deed;     (6)   promptly
advise the Financier of any default by the RW Group in connection with the Bison
Debt; and     (7)   promptly give to the Financier copies of all documents in
respect of the Bison Debt and any changes to those document.

Deed of Subordination     18

 



--------------------------------------------------------------------------------



 



13.2   By the GFN Group       The GFN Group must, unless the Senior Secured
Party consents:

  (1)   not make any further advance to the RW Group which is secured by any
Security Interest;     (2)   not take or hold any Security Interest over any
asset of the RW Group whether as security for the payment of any part of the GFN
Debt or otherwise;     (3)   not take the benefit of any guarantee in respect of
the GFN Debt;     (4)   not assign, transfer or dispose of its interest in the
GFN Debt;     (5)   exercise any voting power it has as a shareholder in the RW
Group to ensure the RW Group complies with its obligations under this document;
    (6)   promptly advise the Financier and Bison of any default by the RW Group
in connection with the GFN Debt; and     (7)   promptly give to then Financier
and Bison copies of all documents in respect of the GFN Debt and any changes to
those deed.

13.3   By the RW Group       The RW Group must, unless the Senior Secured Party
consents:

  (1)   not grant any Security Interest over any of its assets whether as
security for the payment of any part of the GFN Debt or Bison Debt or otherwise
other than the Bison Securities;     (2)   not allow any guarantee to be granted
in respect of the GFN Debt or Bison Debt;     (3)   not consent to the
assignment, transfer or disposal of the GFN Debt or Bison Debt if requested to
provide such consent;     (4)   promptly advise the Financier if it has been
served with a notice or demand issued in respect of the GFN Debt or Bison Debt
and provide a copy of that notice or demand to the Financier;     (5)   promptly
give to the Financier copies of all documents in respect of the GFN Debt or
Bison Debt and any changes to those document; and     (6)   not incur any
Financial Indebtedness (other than Financial Indebtedness within the RW Group)
without obtaining the Financier’s prior written consent.

Deed of Subordination     19

 



--------------------------------------------------------------------------------



 



13.4   By the Financier       Without the consent of Bison, the Financier must
not:

  (1)   alter or amend the provisions of the Letter of Offer which amend clause
10 of the Financier’s General Conditions (Fourth Edition, 2003); or     (2)  
consent to or authorise the grant or change of any Security Interest on the
assets of any member of the RW Group other than to the Financier.

14.   EXPENSES, DUTIES AND TAXES   14.1   The RW Group must on demand reimburse
the Financier and Bison for all costs and expenses of and relating to the
preparation, execution and completion of, or the enforcement or attempted
enforcement or preservation of any rights under, this deed.   14.2   The RW
Group must pay all duties and taxes which may be payable in relation to the
execution, delivery, performance, enforcement or attempted enforcement of this
deed or any payment or receipt or other transaction contemplated by this deed.  
14.3   The parties acknowledge and agree that notwithstanding any other
provision of this deed, the RW Group must and is permitted to pay all closing
fees and payments as set out in a memorandum entitled “Funds Flow Memorandum”,
which is dated on or about the date of this deed.   15.   TERMINATION AND
CONTINUATION OF RIGHTS   15.1   This deed will remain in effect until the expiry
of the Subordination Period.   15.2   The subordination applies to the present
and future balance of the Senior Debt, the GFN Debt and the Bison Debt and is
not discharged by any payment in respect of those debts, the settlement of any
account or anything else which would otherwise prejudice the subordination or
would reduce or discharge liability of the GFN Group, Bison, or the RW Group
under this deed.   16.   MISCELLANEOUS   16.1   This deed may only be varied or
replaced by a written document duly executed by each of the parties.   16.2   A
right in favour of the Financier under this document or the breach of an
obligation by Bison under this document can only be waived by a written

Deed of Subordination     20

 



--------------------------------------------------------------------------------



 



    instrument signed by the Financier. The breach of an obligation of GFN or
Bison under this document can only be waived by a written instrument signed by
the Financier and Bison. No other act, omission or delay of the Financier or
Bison will constitute a waiver.   16.3   This deed is governed by and shall be
construed in accordance with the laws of New South Wales and the parties
irrevocably and unconditionally submit to the nonexclusive jurisdiction of the
courts of that State.   16.4   The GFN Group and the Bison must promptly execute
all documents and do all things that the Financier reasonably requires from time
to time to more effectively carry out the intention of this deed.   16.5   The
Perpetuity Period for any trust under this deed is 80 years or the Subordinated
Period, whichever is the shorter.   16.6   This deed may be executed in
counterpart.   16.7   This deed will prevail if there is any inconsistency
between this deed and:

  (1)   the Financier’s Transaction Documents; or     (2)   Bison’s Transaction
Documents,

Executed as a deed and delivered on the date shown on the first page.
Signed by Australia and New
Zealand Banking Group Limited by
its attorney in the presence of:

         
 
       
Signature of witness
       
 
       
 
Name of witness (BLOCK LETTERS)
       
 
       
 
Address of witness
       
 
         
 
      Signature of Attorney
 
     

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.
Deed of Subordination     21

 



--------------------------------------------------------------------------------



 



                  General Finance Corporation
 
  By                  
 
      Name:    
 
           
 
      Title:    
 
           
 
                Bison Capital Australia, L.P.
 
           
 
  By                  
 
      Name:    
 
           
 
      Title:    
 
           
 
                GFN U.S. Australasia Holdings, Inc.
 
           
 
  By                  
 
      Name:    
 
           
 
      Title:    
 
           

Deed of Subordination     22

 



--------------------------------------------------------------------------------



 



     
Signed for and on behalf of GFN Australasia Holdings Pty Ltd ACN 121 226 793 by
its attorney Robert Charles Barnes under power of attorney dated in the presence
of:
   
 
   
 
Signature of witness
   
 
   
 
Name of witness (BLOCK LETTERS)
   
 
   
 
Address of witness
   
 
   
Signed for and on behalf of GFN Australasia Finance Pty Ltd ACN 121 227 790 by
its attorney Robert Charles Barnes under power of attorney dated in the presence
of:
   
 
   
 
Signature of witness
   
 
   
 
Name of witness (BLOCK LETTERS)
   
 
   
 
Address of witness
   
 
   
Signed for and on behalf of Royal Wolf Trading Australia Pty Limited ACN 069 244
417 by its attorney Robert Charles Barnes under power of attorney dated in the
presence of:
   
 
   
 
Signature of witness
   
 
   
 
Name of witness (BLOCK LETTERS)
   
 
   
 
Address of witness
   
 
   
GFN Australasia Holdings Pty Ltd ACN 121 226 793 by its
attorney
   
 
   
/s/ Robert Charles Barnes 
Robert Charles Barnes
   
 
   
GFN Australasia Finance Pty Ltd
ACN 121 227 790 by its attorney
   
 
   
/s/ Robert Charles Barnes 
Robert Charles Barnes
   
 
   
Royal Wolf Trading Australia
Pty Limited ACN 069 244 417 by
its attorney
   
 
   
/s/ Robert Charles Barnes 
Robert Charles Barnes
   

Deed of Subordination     23

 



--------------------------------------------------------------------------------



 



     
Signed for and on behalf of RWA Holdings Pty Limited ACN 106 913 964 by its
attorney Robert Charles Barnes under power of attorney dated in the presence of:
   
 
   
 
Signature of witness
   
 
   
 
Name of witness (BLOCK LETTERS)
   
 
   
 
Address of witness
   
 
   
Signed for and on behalf of Royal Wolf Hi-Tech Pty Ltd ACN 079 735 050 by its
attorney Robert Charles Barnes under power of attorney dated in the presence of:
   
 
   
 
Signature of witness
   
 
   
 
Name of witness (BLOCK LETTERS)
   
 
   
 
Address of witness
   
 
   
RWA Holdings Pty Limited ACN
106 913 964 by its attorney
   
 
   
/s/ Robert Charles Barnes 
Robert Charles Barnes
   
 
   
Royal Wolf Hi-Tech Pty Ltd ACN
079 735 050 by its attorney
   
 
   
/s/ Robert Charles Barnes 
Robert Charles Barnes
   

Deed of Subordination     24

 